                        Case 4:20-cv-05640-YGR Document 204 Filed 12/22/20 Page 1 of 7


                 THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                        mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                         492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                    Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
            5    333 South Grand Avenue                          Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                      ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                        edettmer@gibsondunn.com
            7                                                    ELI M. LAZARUS, SBN 284082
                 VERONICA S. LEWIS (Texas Bar No. 24000092;         elazarus@gibsondunn.com
            8                                                    GIBSON, DUNN & CRUTCHER LLP
                 appearance pro hac vice)
                                                                 555 Mission Street
            9      vlewis@gibsondunn.com                         San Francisco, CA 94105-0921
                 GIBSON, DUNN & CRUTCHER LLP                     Telephone:    415.393.8200
          10     2100 McKinney Avenue, Suite 1100                Facsimile: 415.393.8306
                 Dallas, TX 75201
          11                                                     Attorneys for Defendant, APPLE INC.
                 Telephone:    214.698.3100
          12     Facsimile:    214.571.2900

          13

          14                                  UNITED STATES DISTRICT COURT

          15                               NORTHERN DISTRICT OF CALIFORNIA

          16                                             OAKLAND DIVISION
                 EPIC GAMES, INC.,
          17                                                   CASE NO. 4:20-cv05640-YGR-TSH
                             Plaintiffs, Counter-defendant
          18         v.
                 APPLE INC.,
          19
                             Defendant, Counterclaimant
          20     IN RE APPLE IPHONE ANTITRUST
                 LITIGATION                                   CASE NO. 4:11-cv-06714-YGR
          21     ______________________________________
                 DONALD R. CAMERON, et al.,
          22                                                  CASE NO. 4:19-cv-03074-YGR
                              Plaintiffs,
          23         v.                                       DECLARATION OF JAY P. SRINIVASAN
                                                              IN SUPPORT OF ADMINISTRATIVE
          24     APPLE INC.,                                  MOTION TO FILE UNDER SEAL THE
                              Defendant                       JOINT DISCOVERY LETTER BRIEF AND
          25                                                  SUPPORTING EXHIBITS REGARDING
                                                              DEPOSITIONS
          26
                                                              Hon. Yvonne Gonzalez Rogers
          27
                                                              Hon. Thomas S. Hixson
          28
Gibson, Dunn &
Crutcher LLP
                 DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO PARTIALLY FILE
                      UNDER SEAL; CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                            Case 4:20-cv-05640-YGR Document 204 Filed 12/22/20 Page 2 of 7


            1             Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2             1.        I am an attorney licensed to practice in the State of California, and a member of the
            3    Bar of this Court.       I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record
            4    for Defendant Apple Inc. (“Apple”) in this case.               I am familiar with Apple’s treatment of highly
            5    proprietary and confidential information, based on my personal experience representing Apple. 1                            I
            6    have personal knowledge of the facts stated below and, if called as a witness, I could and would
            7    testify competently thereto.         I submit this declaration in support of Plaintiffs’ Joint Discovery Letter
            8    Brief and Supporting Exhibits Regarding Additional Apple Custodians (“Joint Discovery Letter
            9    Brief”).
          10              2.        The request for relief is narrowly tailored and necessary to the confidentiality of
          11     information in certain documents described below.
          12              3.        In determining whether to permit documents to be filed under seal, courts in the Ninth
          13     Circuit apply two separate standards: (1) the “compelling reason” test for sealing information in
          14     connection with motions for a determination on the merits of a claim or defense; and (2) the less-
          15     restrictive “good cause” test for sealing information in connection with non-dispositive filings.
          16     Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Center for Auto
          17     Safety v. Chrysler Grp., LLC, 809 F.3d 1092 (9th Cir. 2016).                   Here, the less-restrictive good cause
          18     test applies, because the underlying dispute is non-dispositive.
          19              4.        Apple operates in an intensely competitive marketplace.                  It occupies a unique
          20     position as a leader with respect to a number of highly dynamic technologies.                       Apple has serious and
          21     legitimate concerns that competitors will be quick to pounce on any release of Apple’s highly
          22     sensitive, proprietary information in order to gain competitive advantage.                     At the same time, Apple
          23     must guard against nefarious actors on the lookout for information that might help them hack into
          24     Apple systems, whether to steal proprietary information and then sell it or in order to disrupt Apple’s
          25      1
                      Courts in this District routinely grant motions to seal on the basis of declarations of counsel submitted pursuant to Local
          26          Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S.
                      Inc., et al. v. Iptronics Inc., et al., No. 10-02863-EJD, Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v.
                      Opentv Inc., et al., No. 13-00282-EJD, Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s
          27
                      safeguarding of proprietary information, but if the Court deems this declaration insufficient, Apple respectfully requests
                      that it be permitted to file a further declaration supporting filing under seal.
          28
Gibson, Dunn &
Crutcher LLP
                                                                                2
                 DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO PARTIALLY FILE
                      UNDER SEAL; CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                          Case 4:20-cv-05640-YGR Document 204 Filed 12/22/20 Page 3 of 7


            1    provision of products and services. As such, Apple takes extensive measures to protect the
            2    confidentiality of its proprietary information.
            3           5.      Here, Apple seeks to seal the following portions of the exhibits supporting the Joint
            4    Administrative Motion which contain, reflect, or discuss highly-sensitive, non-public information, the
            5    exposure of which would critically harm Apple:
            6                1) The Joint Discovery Letter Brief, p.5, which references correspondence regarding
            7                   sensitive business decisions regarding competition and policy decisions regarding in-
            8                   app purchasing;
            9                2) Exhibit A, pp.6-7, which references correspondence regarding sensitive business
          10                    decisions regarding competition and policy decisions regarding in-app purchasing;
          11                 3) Exhibits C and 4, pp.3-7,which are identical exhibits and reference correspondence
          12                    regarding sensitive business decisions regarding competition and policy decisions
          13                    regarding in-app purchasing.
          14            6.      The Court has “broad latitude” “to prevent disclosure of materials for many types of
          15     information, including, but not limited to, trade secrets or other confidential research, development, or
          16     commercial information.” Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
          17     (emphasis in original)
          18            7.      Specifically, Apple seeks to seal portions of the above exhibits that reflect highly
          19     confidential information regarding Apple’s business organization, information about accessing a
          20     nonpublic database for the transfer of highly confidential documents relevant to the litigations, and
          21     documents discussing sensitive business information. The public disclosure of such information
          22     would cause Apple economic harm and put it at competitive disadvantage.        See Ctr. for Auto Safety
          23     v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v.
          24     Ctr. for Auto Safety, 137 S. Ct. 38 (2016) (finding there was a compelling reason for sealing when
          25     records contain business information that could be used to harm a litigant’s competitive standing).
          26            8.      In addition to the competitive harms posed by public availability of these documents,
          27     public disclosure of this information would risk providing assistance to competitors and third parties
          28
Gibson, Dunn &
Crutcher LLP
                                                                    3
                 DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO PARTIALLY FILE
                      UNDER SEAL; CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                          Case 4:20-cv-05640-YGR Document 204 Filed 12/22/20 Page 4 of 7


            1    seeking to unlawfully access or steal data. Apple takes many steps, and undertakes substantial
            2    efforts, to safeguard information—including its trade secrets and data of its customers and developers
            3    who use Apple’s technology—and keeping those efforts confidential is important to their
            4    effectiveness.
            5           9.        The information Apple seeks to protect is foundational to its business, and Apple has
            6    exerted great effort and undertaken substantial expense to protect such information.    Apple has
            7    narrowly tailored its sealing request so as to maximize the public’s access to court records without
            8    jeopardizing Apple’s business interests. Below is a chart detailing the specific items that are
            9    sealable for the reasons explained herein. Apple is also lodging with the Court versions of the Joint
          10     Letter Brief and Exhibits A, C, and 4 that indicate (but do not apply) the proposed redactions.
          11
                  Document to be Sealed          Page           Sensitive                          Notes
          12
                                               Number of   Information to be
          13                                     PDF           Redacted
                  Joint Discovery Letter          p.5    Contains information        In these proposed redactions,
          14      Brief                                  regarding sensitive         Apple seeks to seal only particular
                                                         business decisions          portions of the Joint Discovery
          15                                             regarding                   Letter Brief that reveal sensitive
                                                         competition and             informating regarding competition
          16
                                                         policy decisions            and policy decisions related to in-
          17                                             related to in-app           app purchasing.
                                                         purchasing.
          18                                                                         Disclosure of this information
                                                                                     proposed for sealing would
          19                                                                         provide the public and
          20                                                                         competitors access to highly
                                                                                     confidential information regarding
          21                                                                         Apple’s business decisions related
                                                                                     to in-app purchasing and Apple’s
          22                                                                         products and services. This
                                                                                     information could be used to try to
          23                                                                         gain a competitive advantage.
          24      Exhibit A                      pp.6-7      Contains information    In these proposed redactions,
                                                             regarding sensitive     Apple seeks to seal only particular
          25                                                 business decisions      portions of the Joint Discovery
                                                             regarding               Letter Brief that reveal sensitive
          26                                                 competition and         informating regarding competition
                                                             policy decisions        and policy decisions related to in-
          27
                                                             related to in-app       app purchasing.
          28                                                 purchasing.
Gibson, Dunn &
Crutcher LLP
                                                                     4
                 DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO PARTIALLY FILE
                      UNDER SEAL; CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                        Case 4:20-cv-05640-YGR Document 204 Filed 12/22/20 Page 5 of 7


                 Document to be Sealed     Page           Sensitive                       Notes
            1
                                         Number of    Information to be
            2                              PDF            Redacted
                                                                            Disclosure of this information
            3                                                               proposed for sealing would
                                                                            provide the public and
            4                                                               competitors access to highly
                                                                            confidential information regarding
            5
                                                                            Apple’s business decisions related
            6                                                               to in-app purchasing and Apple’s
                                                                            products and services. This
            7                                                               information could be used to try to
                                                                            gain a competitive advantage.
            8    Exhibit C                 pp.3-7    Contains information   In these proposed redactions,
            9                                        regarding sensitive    Apple seeks to seal only particular
                                                     business decisions     portions of the Joint Discovery
          10                                         regarding              Letter Brief that reveal sensitive
                                                     competition and        informating regarding competition
          11                                         policy decisions       and policy decisions related to in-
                                                     related to in-app      app purchasing.
          12                                         purchasing.
          13                                                                Disclosure of this information
                                                                            proposed for sealing would
          14                                                                provide the public and
                                                                            competitors access to highly
          15                                                                confidential information regarding
                                                                            Apple’s business decisions related
          16
                                                                            to in-app purchasing and Apple’s
          17                                                                products and services. This
                                                                            information could be used to try to
          18                                                                gain a competitive advantage.
                 Exhibit 4                 pp.3-7    Contains information   In these proposed redactions,
          19                                         regarding sensitive    Apple seeks to seal only particular
                                                     business decisions     portions of the Joint Discovery
          20
                                                     regarding              Letter Brief that reveal sensitive
          21                                         competition and        informating regarding competition
                                                     policy decisions       and policy decisions related to in-
          22                                         related to in-app      app purchasing.
                                                     purchasing.
          23                                                                Disclosure of this information
                                                                            proposed for sealing would
          24
                                                                            provide the public and
          25                                                                competitors access to highly
                                                                            confidential information regarding
          26                                                                Apple’s business decisions related
                                                                            to in-app purchasing and Apple’s
          27                                                                products and services. This
          28
Gibson, Dunn &
Crutcher LLP
                                                            5
                 DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO PARTIALLY FILE
                      UNDER SEAL; CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                         Case 4:20-cv-05640-YGR Document 204 Filed 12/22/20 Page 6 of 7


                  Document to be Sealed        Page              Sensitive                         Notes
            1
                                             Number of       Information to be
            2                                  PDF               Redacted
                                                                                    information could be used to try to
            3                                                                       gain a competitive advantage.
            4

            5           I declare under penalty of perjury under the laws of the United States that the foregoing is true

            6    and correct and that this Declaration was executed on December 21, 2020, at Los Angeles, California.

            7

            8    DATED:     December 21, 2020                 GIBSON, DUNN & CRUTCHER LLP

            9
                                                              By:             /s/ Jay P. Srinivasan
          10                                                                 Jay P. Srinivasan
          11
                                                              Attorney for Defendant Apple Inc.
          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                    6
                 DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO PARTIALLY FILE
                      UNDER SEAL; CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                        Case 4:20-cv-05640-YGR Document 204 Filed 12/22/20 Page 7 of 7


            1                                     CERTIFICATE OF SERVICE
            2          I, Jay P. Srinivasan, hereby certify that on December 21, 2020, I caused the foregoing
            3    DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION
            4    TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER BRIEF AND SUPPORTING
            5    EXHIBITS REGARDING DEPOSTIONS to be filed electronically through the CM/ECF system
            6

            7

            8

            9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                                                                  7
                 DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO PARTIALLY FILE
                      UNDER SEAL; CASE NOS. 4:20-CV05640-YGR-TSH, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
